Citation Nr: 0735410	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The issue of entitlement to an evaluation in excess of 20 
percent for intervertebral disc syndrome of the lumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee arthritis is not related to active 
service or to service-connected disability.


CONCLUSION OF LAW

The veteran's left knee arthritis was not incurred in or 
aggravated by service, and is not causally related to 
service-connected disability. 38 U.S.C.A. § 1110, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in January 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in November 2004. 38 C.F.R. § 3.159(c)(4).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic left knee disability is factually 
shown during service.  The Board concludes it was not.  

The Board cannot conclude a "chronic" condition was 
incurred during service.  The veteran's service medical 
records indicate that in November 1966, the veteran struck 
his left kneecap while working on a part-time job two days 
prior.  Physical examination demonstrated tenderness, edema 
just below the left knee.  X-rays were negative.  The 
impression was contusion of the left knee.  Treatment on one 
occasion cannot be considered a chronic disorder.  In 
addition, on the clinical examination for separation from 
service, the veteran's lower extremities were evaluated as 
abnormal due to left ankle injury; but no defects were noted 
regarding his left knee.  On the report of medical history 
completed by the veteran in conjunction with his separation 
physical, he denied ever having "trick" or locked knee.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
left knee arthritis in the record is not until November 2003, 
many years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and the date of symptomatology in 
2003, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Board notes that the veteran does not contend that his 
left knee arthritis was incurred in service but that it 
results from his service-connected IVDS.  Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006).

In this case, the appellant clearly has left knee arthritis.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service or between the current 
disability and a service-connected disability.

No medical professional has ever related this condition to 
the appellant's military service or to service-connected 
disability.  In April 2004, the veteran was afforded a VA 
examination.  The VA examiner diagnosed arthritis of the left 
knee but concluded that since his knee condition was 
bilateral, it was more likely than not that the arthritis in 
his knees was a naturally occurring phenomenon and not 
related to his back condition.
 
The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for left knee arthritis is 
denied.


REMAND

In August 2004, the RO issued a statement of the case (SOC), 
and in December 2004 issued a supplemental statement of the 
case (SSOC). VA regulations provide that a Statement of the 
Case issued to the veteran must be complete enough to allow 
him to present written and/or oral arguments before the Board 
and must contain: (1) a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement; (2) a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (3) the determination of the 
agency of original jurisdiction on each issue and the reasons 
for each such determination with respect to which 
disagreement has been expressed. 38 C.F.R. § 19.29 (2006). 
The agency of original jurisdiction will furnish the 
appellant a Supplemental Statement of the Case if a material 
defect in the Statement of the Case is discovered; or if for 
any other reason the Statement of the Case is inadequate. 38 
C.F.R. § 19.31(b) (2006).  The Board notes that the SOC 
provided only part of the spinal criteria effective since 
September 26, 2003.  It did not include any of the notes 
including Note 1 which pertains to this claim or the formula 
for rating IDS based on incapacitating episodes.  The SSOC 
did provide in its discussion the formula for a 40 percent 
rating for IDS upon based incapacitating episodes.  It is the 
Board's opinion that the veteran would be better served if he 
were provided the General Rating Formula for Diseases and 
Injuries of the Spine in its entirety.  
 
In May 2007, an MRI of the veteran's spine, dated March 2005, 
was received and associated with the veteran's claims file.  
As the veteran receives routine treatment at the Brecksville 
clinic and while this case is in remand status, all records 
of current treatment should be obtained.  In reviewing the VA 
records in the file, the Board notes no records have been 
obtained since November 2004.    

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to treatment for degenerative disc 
disease of the lumbar spine from 
December 2004 to the present from the 
VA clinic in Brecksville should be 
obtained and associated with the claims 
file.
  
2.  After ensuring that any actions 
needed to comply with the VCAA, the 
case should again be reviewed on the 
basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  The 
SSOC must contain a summary of the 
evidence relating to the claim 
including the General Rating Formula 
for Diseases and Injuries of the Spine 
in its entirety, a summary of the laws 
and regulations relating to the claim, 
and a statement of the determinations 
on the claim, along with a statement 
providing the reasons for such 
determinations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


